UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. SCHEDULETO (RULE14d-100) Tender Offer Statement Pursuant to Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 2) AIRGAS, INC. (Name of Subject Company) AIR PRODUCTS DISTRIBUTION, INC. (Offeror) AIR PRODUCTS AND CHEMICALS, INC. (Parent of Offeror) (Names of Filing Persons) COMMON STOCK, $0.01 PARVALUE (Title of Class of Securities) 009363102 (Cusip Number of Class of Securities) John D. Stanley,Esq. Senior Vice President and General Counsel Air
